           Case 1:17-cv-02216-VEC Document 120 Filed 01/30/20 Page 1 of 2



              ROBINSON BROG LEINWAND GREENE GENOVESE & GLUCK P.C.
                                         875 THIRD AVENUE
                                 NEW YORK, NEW YORK 10022-0123
                                              _______
                                             (212) 603-6300            USDC SDNY
                                               _________               DOCUMENT

MEMO ENDORSED
                                           FAX (212) 956-2164          ELECTRONICALLY FILED
                                                                       DOC #:
                                            ___________                DATE FILED: 1/31/2020

                                                                                 Lisa Alexis Jones
                                                                                 Partner
                                                                                 Direct Dial: (212) 603-6344
                                                                                 laj@robinsonbrog.com




                                             January 30, 2020

  VIA ECF

  The Honorable Valerie E. Caproni
  United States District Judge for the Southern District of New York
  40 Foley Square
  New York, N.Y. 10007

                                 Re:   Ruiz v. Keratin Bar, et al.,
                                       United States District Court Case No.: 17-cv-2216-VEC

  Dear Judge Caproni:

          This office represents defendants in the above matter and this is a joint request that the
  deadline for the filing of the parties’ Joint Pretrial Statement (“JPTS”) be extended one week
  until February 10, 2020. The current deadline for the filing of the JPTS is February 3, 2020; the
  pretrial conference is scheduled for February 24, 2020 and trial is set for March 3, 2020. The
  reasons for this request are as follows:

          Since at least December 2019, the parties have engaged in multiple mediation
  sessions and conferences with the aid of the Court’s Mediation Office, including a fruitful
  session as recently as this past Tuesday, January 28, 2020, and continuing through the week.
  As a result of those efforts, the parties have made substantial headway in bridging a
  significant gap in each parties’ settlement posture. Accordingly, the parties respectfully
  request additional time to attempt to exhaust all possible settlement negotiations prior to
  expending additional resources to complete the JPTS.
          Case 1:17-cv-02216-VEC Document 120 Filed 01/30/20 Page 2 of 2
ROBINSON BROG LEINWAND GREENE GENOVESE & GLUCK P.C.

Page 2



         On behalf of each of the parties, I thank the Court for its time and consideration.

                                              Very truly yours,

                                              ROBINSON BROG LEINWAND GREENE
                                              GENOVESE & GLUCK P.C.


                                              By:     /s/ Lisa Alexis Jones
                                                      Lisa Alexis Jones

cc: All Parties (via ECF)




                             Application GRANTED. The parties' joint pretrial submissions are
                             due no later than February 10, 2020.
                             SO ORDERED.



                                                        1/31/2020
                             HON. VALERIE CAPRONI
                             UNITED STATES DISTRICT JUDGE
